Filed 8/27/20 Marriage of Balling and Jaramillo CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 In re Marriage of CHRISTINE                                  B297371
 BALLING and JUAN MARIO
 LASERNA JARAMILLO.                                           (Los Angeles County
                                                              Super. Ct. No. ED039914)

 CHRISTINE BALLING,

           Appellant,

           v.

 JEAN BAPTISTE
 CHOCQUEUSE, as Personal
 Representative, etc.,

           Respondent.

     APPEAL from an order of the Superior Court of
Los Angeles County, Amy M. Pellman, Judge. Reversed and
remanded.
     Law Office of Herb Fox and Herb Fox for Appellant.
     Law Office of Roberta L. Murawski and Roberta L.
Murawski for Respondent.
      Christine Balling appeals the family court’s denial of her
request for an order setting aside the 2009 judgment of
dissolution of her marriage to Juan Mario Laserna Jaramillo
(Laserna), now deceased. We reverse and remand with
instructions.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Marriage, Dissolution and Reconciliation
      Balling and Laserna were married on July 2, 2007 in
New Hampshire. Laserna, a Colombian national, lived in Bogota,
Colombia, and worked for the Colombian government. Balling
moved to Colombia after the wedding, and the couple registered
their marriage with the Colombian government in August 2007.
      At some point during the following months, the
relationship became strained; and Balling moved to Glendale,
California. On July 7, 2008 Balling and Laserna filed in
LosAngeles Superior Court a joint petition for summary
dissolution of the marriage on a form adopted for mandatory use
by the Judicial Council (FL-800). By signing the form Balling
and Laserna represented under penalty of perjury that neither of
them had any interest in real property or had separate property
in excess of $36,000. They affirmed they had exchanged all
required financial disclosures and checked the box indicating
they had no community assets or liabilities. The judgment of
dissolution was entered on January 21, 2009.
      Within a month of the entry of judgment, Balling and
Laserna reconciled; and Balling moved back to Colombia in April
2009. The couple did not register the judgment of dissolution in
Colombia because, according to Balling, they “specifically wished
to be married in the eyes of our country of residence.”




                                 2
      2. Laserna’s Death and Colombian Probate Proceedings
       Laserna was killed in a car accident in July 2016. One year
later the Colombian court recognized Balling and Laserna’s
mother as Laserna’s legal heirs. Laserna’s mother passed away
shortly after Laserna’s death. The record does not reflect who
succeeded her as Laserna’s heir. Regardless, Balling stipulated
to the joinder in this action of Jean Baptiste Chocqueuse,
Laserna’s nephew, as the personal representative of the Laserna
family’s interests. Laserna’s family has sought to have the 2009
judgment of dissolution recognized in the Colombian courts. If
successful, Balling asserts, this would deprive her of any claim to
Laserna’s estate or pension.
      3. Balling’s Request for Order To Set Aside the Judgment
         of Dissolution
       In an effort to preserve her status in Colombia as Laserna’s
widow, on April 5, 2018 Balling requested an order setting aside
the 2009 judgment of dissolution based on Laserna’s breach of
fiduciary duty, his failure to disclose assets at the time of the
dissolution action and the parties’ ineligibility for the summary
dissolution procedure. Balling acknowledged the court had no
jurisdiction to apportion assets located in Colombia. However, it
appears she sought to set aside the judgment so it could not be
relied on to support a posthumous divorce in Colombia and/or to
reopen the dissolution proceeding to determine whether any
undisclosed community property existed and to recover the value
of her share of that property.
       In support of her request for order, Balling submitted
declarations in which she explained she and Laserna had “lived
our lives in Colombia as husband and wife in every manner.” She




                                 3
stated she had been covered as Laserna’s spouse under his health
insurance policy, was the beneficiary of his life insurance policy
and had been issued spousal visas in 2012 and 2014. When
Laserna served as a senator in the Colombian Congress from
2010 to 2014, Balling was issued a diplomatic passport and
shared Laserna’s protective detail.
       Balling and Laserna lived together in Colombia except for a
period (the length of which Balling did not specify) when Balling
rented an apartment for security reasons related to her work
with the United States Special Operations Command. However,
Balling continued to use Laserna’s security detail during this
time, and she slept at Laserna’s house when their schedules
permitted. In August 2015 Balling moved to Washington, D.C. to
pursue an executive master’s degree. Balling maintains she and
Laserna continued their relationship while she was in
Washington, D.C., and she planned to move back to Colombia
after she had completed her studies. Balling acknowledged her
relationship with Laserna was “tumultuous” but asserted they
considered themselves to be married and neither of them ever
dated other people.
       During their relationship Balling and Laserna kept their
finances separate, and each paid his or her own share of living
expenses. Balling stated she had no reason to investigate
Laserna’s finances while he was alive. She knew he had an
interest in his family’s farm, but he had told her the farm was
unsuccessful and may need to be sold. She was also aware
Laserna owned the house in Bogota where they lived, but she
stated it was in a high-crime area. Laserna had always said he
was in debt, and Balling had no reason to believe otherwise.




                                4
Balling reported that Laserna fought often with his sisters over
family assets.
       According to Balling, it was not until Laserna’s death that
she discovered the extent of his assets. Balling alleged Laserna
acquired significant community property assets during the time
they were married in the United States, including approximately
$100,000 of income; a building he purchased in December 2007
for more than $100,000; and business investments that had
increased in value by approximately $760,000 during 2008. None
of these assets was known to Balling when she elected to use the
summary dissolution procedure.
       In response to arguments from Chocqueuse, Balling
acknowledged she had a retirement account in 2008 that had,
unbeknownst to her at the time, disqualified her from using the
summary dissolution procedure. She explained that improper
use of the summary dissolution procedure had been a good faith
mistake on her part because she “didn’t think that a 401-K
counted [toward community assets] because one can’t use it.”
She now estimates the account earned less than $20,000 during
the time she and Laserna were legally married in the United
States. Balling also stated Laserna was aware of the retirement
account, and she had not withheld any information from him
regarding her finances.
       In addition to her own declarations Balling submitted
declarations from two of Laserna’s close friends and employees.
Andres Restrepo Falla stated he had worked for Laserna from
2009 until his death in 2016. The men were close friends; Falla
viewed Laserna as a mentor. Falla said Laserna had a “difficult
character” and anger management problems that caused
“differences and arguing” between Balling and Laserna.




                                5
However, Falla “permanently and constantly knew [Balling and
Laserna] as a couple and spouses showing deep love and fidelity
to each other amidst all trials.” Falla also stated Laserna had a
“stormy and very difficult relationship with most members of his
family.”
      Yann Serge Schonwald Gomez stated in his declaration
that he had known Laserna since high school and had begun
working for him in 2007. Gomez also said Laserna had anger
management issues, and Laserna would often task Gomez with
being the peacemaker between Laserna and Balling. According
to Gomez, Balling threatened to leave Laserna in 2015; but in
June 2016 she agreed to return to Colombia. Gomez also stated
Laserna had been ill a few months before his death and had said
he did not want his sisters to inherit his assets when he died.
      4. Laserna’s Family’s Response to the Request for Order
      Chocqueuse raised four arguments in opposition to
Balling’s request for order: The request was barred by the
applicable statute(s) of limitations; the property Balling alleged
Laserna acquired during the marriage was not community
property; the relationship between Balling and Laserna did not
continue until Laserna’s death; and Balling should be estopped
from setting aside the judgment because she also had assets
disqualifying her from using the summary dissolution procedure.
      Catalina Laserna, one of Laserna’s sisters, submitted a
declaration opposing Balling’s request for order. She asserted
Balling knew of Laserna’s assets before his death and stated the
property acquired by Laserna in 2007 “was not a purchase of a
house by [Laserna]. This was part of a series of transactions
done by me and my siblings to redistribute properties that were
in the family.” Contrary to Balling’s assertions, Catalina




                                6
Laserna said her brother and Balling had lived together only “for
a short time” and had a “tumultuous and unhappy relationship.”
Catalina Laserna believed her brother hired an attorney in 2015
to have the California dissolution judgment registered in
Colombia.
       Chocqueuse also submitted a declaration opposing Balling’s
request for order. Chocqueuse had lived in Europe for most of his
life, but he stated he was nonetheless close with Laserna because
he had been raised partially by Laserna’s parents and because
there was a relatively small age difference between them.
Chocqueuse met Balling only twice; and he understood the couple
fought regularly, with Balling repeatedly telling Laserna she
wanted to leave him. In 2015 Laserna told Chocqueuse he
planned to have the California judgment recognized in Colombia.
Laserna said the relationship was over and asked his nephew to
introduce him to another woman.
      5. The Family Court’s Denial of the Request for Order
       At the court’s suggestion the parties agreed to bifurcate the
trial and decide the limitations issues first.
       Balling submitted a trial brief asserting she did not have
actual knowledge of Laserna’s assets until after his death and
her request for order was timely. She filed a list of 18 proposed
trial exhibits, which included documents evidencing real estate
transactions in Colombia, visa requests, and health and life
insurance paperwork. She also filed a witness list naming
six witnesses, including the individuals who had already
submitted declarations.
       Chocqueuse’s trial brief argued Balling’s request was
untimely, Laserna had not breached any fiduciary duty, and
there was no community property subject to the court’s




                                 7
jurisdiction. In addition, Chocqueuse filed a motion in limine
requesting the court “decide the equitable issues of estoppel and
unclean hands prior to all other issues. A ruling in favor of
[Chocqueuse] will be dispositive and prevent the need for trial on
statute of limitations or any other issue.” Chocqueuse argued
Balling should not be permitted to set aside a judgment she had
actively participated in obtaining and, because she had assets
above the limit permitted for a summary dissolution, she should
not be entitled to claim the procedure was improper. In support
Chocqueuse relied on Evidence Code section 623, which provides,
“Whenever a party has, by his own statement or conduct,
intentionally and deliberately led another to believe a particular
thing true and to act upon such belief, he is not, in any litigation
arising out of such statement or conduct, permitted to
contradict it.”
       At a hearing on February 19, 2019 the court stated it would
first address Chocqueuse’s motion in limine.1 Balling’s attorney
objected, arguing the trial should proceed in the agreed-upon
order with the limitations issues being decided before any
equitable estoppel argument was heard. The court proceeded to
hear argument regarding estoppel.
       After hearing from counsel, the court granted the motion.
The court explained, “The issue today is Evidence Code 623 . . . .”
“The only evidence the court has is based on the party’s own
admission that she knew that she had community property and
potential other community. . . .” “Either she did it knowingly or


1     The judge who had presided at pretrial proceedings was no
longer available, and a different judge presided at the hearing on
February 19, 2019.




                                 8
fraudulently. I don’t know which. . . .” “Under the law of equity
and under the doctrine of unclean hands . . . I am going to have to
grant the motion in limine.”
      The court denied Balling’s counsel’s request for a statement
of decision and dismissed the request for order.
                          DISCUSSION
      1. Governing Law2
         a. Summary dissolution and its requirements
      Section 2400 establishes a summary procedure permitting
parties to obtain a dissolution without a court appearance. To
qualify, the following conditions, among others, must be met:
There are no children of the relationship (subd. (a)(3)); the


2      To the extent the parties have argued the set-aside
provisions of Family Code section 2120 et seq. apply to this case,
they are mistaken. Those sections apply “‘when either party is
seeking to “undo” a property division judgment that adjudicated
particular assets and/or liabilities. By contrast, those statutes
have no effect on proceedings to determine community interests
in assets and liabilities that were unadjudicated or omitted from
the judgment.’” (In re Marriage of Georgiou & Leslie (2013)
218 Cal.App.4th 561, 575; see Fam. Code, § 2121, subd. (a) [“[i]n
proceedings for dissolution of marriage, for nullity of marriage, or
for legal separation of the parties, the court may, on any terms
that may be just, relieve a spouse from a judgment, or any part or
parts thereof, adjudicating support or division of property, after
the six-month time limit of Section 473 of the Code of Civil
Procedure has run, based on the grounds, and within the time
limits, provided in this chapter”].)
     Statutory references are to the Family Code unless
otherwise stated.




                                 9
marriage is not more than five years in duration as of the date of
separation (subd. (a)(4)); neither party has any interest in real
property wherever situated (subd. (a)(5)); the total fair market
value of community property assets, including any deferred
compensation or retirement plan, is less than a specified amount
(subd. (a)(7)); and neither party has separate property assets in
excess of a specified amount (subd. (a)(7)).3 Parties seeking
summary dissolution are required to exchange preliminary
declarations of disclosure pursuant to section 21044 but are not


3      The amount specified as the threshold value of community
or separate property disqualifying parties for summary
dissolution is adjusted every other year by the Judicial Council to
reflect any change in the value of the dollar. (See § 2400,
subd. (b).) In 2008, when Balling and Laserna filed their petition
for summary dissolution, the amount was $36,000.
4      Section 2104 requires the parties to a dissolution
proceeding to exchange declarations of disclosure executed under
penalty of perjury. The declarations must include: “(1) The
identity of all assets in which the declarant has or may have an
interest and all liabilities for which the declarant is or may be
liable, regardless of the charato qualifycterization of the asset or
liability as community, quasi-community, or separate. [¶]
(2) The declarant’s percentage of ownership in each asset and
percentage of obligation for each liability when property is not
solely owned by one or both of the parties. The preliminary
declaration may also set forth the declarant’s characterization of
each asset or liability.” (§ 2104, subd. (c).) The preliminary
declarations must also include the declarant’s tax returns for the
prior two years and an income and expense declaration. (§ 2104,
subds. (a), (e).) The declarations must be served within 60 days
of the filing of, or response to, the petition for dissolution.
(§ 2104, subd. (f).)




                                 10
required to exchange final declarations of disclosure pursuant to
section 2105. (See § 2109.) The summary dissolution proceeding
is commenced by the filing of a joint petition signed by both
spouses and stating under penalty of perjury that the conditions
for a summary dissolution have been met and the parties have
exchanged the required disclosures. (See § 2401.) Six months
after the petition is filed the court enters the judgment of
dissolution of the marriage. (See § 2403.)
       Section 2405, subdivision (a), provides that either party
may institute an action to set aside the judgment of dissolution
on the grounds of “fraud, duress, accident, mistake, or other
grounds recognized at law or in equity.” In addition,
section 2405, subdivision (b), states, “The court shall set aside a
judgment entered pursuant to Section 2403 regarding all matters
except the status of the marriage, upon proof that the parties did
not meet the requirements of Section 2400 at the time the
petition was filed.” Section 2405 does not include a time limit
within which a party must seek to set aside a summary
dissolution judgment. (See generally In re Marriage of Baltins
(1989) 212 Cal.App.3d 66, 93 & fn. 13 [“[w]here little judicial time
and effort have been expended, ‘“. . . the factor of judicial economy
which otherwise weighs in favor of finality is less strong”’”].)
         b. Married individuals’ fiduciary duties
       Married individuals are subject to the general rules
governing fiduciary relationships and owe one another a duty of
the highest good faith and fair dealing. (§§ 721, subd. (b); 1100,
subd. (e); see In re Marriage of Brewer & Federici (2001)
93 Cal.App.4th 1334, 1343-1344.) Section 1100, subdivision (e),
specifically provides, “This duty includes the obligation to make
full disclosure to the other spouse of all material facts and




                                 11
information regarding the existence, characterization, and
valuation of all assets in which the community has or may have
an interest and debts for which the community is or may be
liable.” These fiduciary duties of disclosure extend throughout
dissolution proceedings. (See § 1100, subd. (e); see also In re
Marriage of Georgiou & Leslie (2013) 218 Cal.App.4th 561, 569.)
       Section 1101, subdivision (a), creates a right of action by
one spouse against the other for breach of fiduciary duty when
the breaching spouse engages in conduct that impairs the value
of the non-breaching spouse’s interest in community property.
Section 1101, subdivision (g), states, “Remedies for breach of the
fiduciary duty by one spouse, including those set out in
Sections 721 and 1100, shall include, but not be limited to, an
award to the other spouse of 50 percent, or an amount equal to
50 percent, of any asset undisclosed or transferred in breach of
the fiduciary duty plus attorney’s fees and court costs.” (See In re
Marriage of Hokanson (1998) 68 Cal.App.4th 987, 992
[“[w]hen . . . a spouse has breached [his or] her fiduciary duty, but
not in a manner displaying fraud, malice, or oppression . . .
section 1101, subdivision (g), governs the applicable remedies”].)
         c. Postdissolution proceedings regarding undisclosed or
            unadjudicated community property
      Section 2107, subdivision (d), provides, “[I]f a court enters a
judgment when the parties have failed to comply with all
disclosure requirements of this chapter, the court shall set aside
the judgment.”5 The failure to disclose need not amount to a


5     Although section 2107, subdivision (d), specifies “[t]he
failure to comply with the disclosure requirements does not
constitute harmless error,” article VI, section 13, of the California




                                 12
breach of fiduciary duty. (See In re Marriage of Schleich (2017)
8 Cal.App.5th 267, 296.)
      Section 2556 provides, “In a proceeding for dissolution of
marriage . . . the court has continuing jurisdiction to award
community estate assets or community estate liabilities to the
parties that have not been previously adjudicated by a judgment
in the proceeding. A party may file a postjudgment motion or
order to show cause in the proceeding in order to obtain
adjudication of any community estate asset or liability omitted or
not adjudicated by the judgment. In these cases, the court shall
equally divide the omitted or unadjudicated community estate
asset or liability, unless the court finds upon good cause shown
that the interests of justice require an unequal division of the
asset or liability.” (See In re Marriage of Brown (1976) 15 Cal.3d
838, 850-851 [“‘property which is not mentioned in the pleadings
as community property is left unadjudicated by decree of divorce,
and is subject to future litigation, the parties being tenants in
common meanwhile’”]; In re Marriage of Huntley (2017)
10 Cal.App.5th 1053, 1059 [“a dissolution judgment does not


Constitution prohibits setting aside a judgment based on
procedural error absent a showing “the error complained of has
resulted in a miscarriage of justice.” “The California Constitution
trumps any conflicting provision of the Family Code. . . . [¶] To
the degree, then, that section 2107, subdivision (d) is read for the
proposition that a judgment must be set aside or a new trial
granted solely because of a failure to exchange . . . declarations of
disclosure, it is not consistent with our state’s Constitution.”
(In re Marriage of Steiner & Hosseini (2004) 117 Cal.App.4th 519,
527; accord, In re Marriage of Kieturakis (2006) 138 Cal.App.4th
56, 92 [showing of prejudice required notwithstanding statutory
language].)




                                 13
affect the disposition of community property as to which the
judgment is silent”].)
       “In providing courts with continuing jurisdiction,
section 2556 imposes no time limit on former spouses to seek to
adjudicate omitted or unadjudicated community property after a
dissolution judgment was entered.” (In re Marriage of Huntley,
supra, 10 Cal.App.5th at p. 1060.) In addition, section 2556
applies even when one or both of the former spouses were aware
of the community property at the time the dissolution judgment
was entered. (See Huntley, at pp. 1060-1061; Huddleson v.
Huddleson (1986) 187 Cal.App.3d 1564, 1569.)
         d. Equitable estoppel and unclean hands
       “‘Family courts are courts of equity and there is a basic
principle of equity that one cannot take advantage of one’s own
wrong.’” (In re Marriage of Klug (2005) 130 Cal.App.4th 1389,
1403.) Accordingly, pursuant to the doctrine of equitable
estoppel, “a person may not deny the existence of a state of facts
if he [or she] intentionally led another to believe a particular
circumstance to be true and to rely upon such belief to his [or her]
detriment.” (Bigler-Engler v. Breg, Inc. (2017) 7 Cal.App.5th 276,
332.) This doctrine is codified in Evidence Code section 623. (See
Feduniak v. California Coastal Com. (2007) 148 Cal.App.4th
1346, 1359 & fn. 8.)
       Similarly, the doctrine of unclean hands serves to deny
relief to plaintiffs who have committed the same or similar
wrongdoing as those for which they seek relief. (See Blain v.
Doctor’s Co. (1990) 222 Cal.App.3d 1048, 1059.) “The doctrine
demands that a plaintiff act fairly in the matter for which he [or
she] seeks a remedy. He [or she] must come into court with clean
hands, and keep them clean, or he [or she] will be denied relief,




                                 14
regardless of the merits of his [or her] claim.” (Kendall-Jackson
Winery, Ltd. v. Superior Court (1999) 76 Cal.App.4th 970, 978.)
      Whether the doctrines of equitable estoppel and unclean
hands apply is a question of fact. (See Kendall-Jackson Winery
Ltd. v. Superior Court, supra, 76 Cal.App.4th at p. 979; Feduniak
v. California Coastal Com., supra, 148 Cal.App.4th at p. 1360.)
      2. Standard of Review
      We review de novo issues of statutory construction. (In re
Tobacco II Cases (2009) 46 Cal.4th 298, 311; People ex rel.
Lockyer v. Shamrock Foods Co. (2000) 24 Cal.4th 415, 432.) In
construing statutes “[o]ur fundamental task . . . is to ascertain
the intent of the lawmakers so as to effectuate the purpose of the
statute[s]. [Citation.] We begin by examining the statutory
language, giving the words their usual and ordinary meaning.
[Citation.] If there is no ambiguity, then we presume the
lawmakers meant what they said, and the plain meaning of the
language governs. [Citations.] If, however, the statutory terms
are ambiguous, then we may resort to extrinsic sources, including
the ostensible objects to be achieved and the legislative history.
[Citation.] In such circumstances, we ‘“select the construction
that comports most closely with the apparent intent of the
Legislature, with a view to promoting rather than defeating the
general purpose of the statute, and avoid an interpretation that
would lead to absurd consequences.”’” (Day v. City of Fontana
(2001) 25 Cal.4th 268, 272; accord, People v. Lawrence (2000)
24 Cal.4th 219, 230.)




                                15
      3. The Family Court Erred by Failing To Consider the
         Provisions of Applicable Statutes Before Denying
         Balling’s Request for Order
       As discussed, the family court denied Balling’s request to
set aside the 2009 judgment of dissolution based on equitable
estoppel (by way of Evidence Code section 623) and the doctrine
of unclean hands. Of course, equitable principles may apply
when a party seeks to set aside a judgment of dissolution.
(See generally In re Marriage of Klug, supra, 130 Cal.App.4th at
p. 1403.) However, when the Legislature has addressed a specific
situation, a court cannot wholly ignore the statutory mandate in
favor of equitable considerations. (See Timberline, Inc. v.
Jaisinghani (1997) 54 Cal.App.4th 1361, 1368, fn. 5 [“‘“‘[r]ules of
equity cannot be intruded in matters that are plain and fully
covered by positive statute’”’”].)
       Here, the governing statutes require the family court to set
aside a judgment and/or adjudicate an omitted or community
asset in certain situations even if a spouse acted with unclean
hands. For example, as discussed, section 2405, subdivision (b),
states the court “shall set aside” a summary dissolution judgment
if the parties did not meet the requirements of section 2400. Use
of the word “shall” is “unambiguous and mandatory. ‘“It is a well
established rule of statutory construction that the word ‘shall’
connotes mandatory action.”’” (In re Marriage of Hokanson,
supra, 68 Cal.App.4th at p. 993; accord, Ramos v. Superior Court
(2007) 146 Cal.App.4th 719, 729 [“[t]he Legislature’s use of the
word ‘shall’ to describe the action to be taken by the magistrate
means the statute is absolute”].) There is nothing in the
language of section 2405 or case law interpreting it that would
justify an exception if the spouse seeking to set aside a judgment




                                16
acted with unclean hands. (See In re Marriage of Rossi (2001)
90 Cal.App.4th 34, 42-43 [unclean hands defense not available to
prevent award of penalty for breach of fiduciary duty pursuant to
section 1101, subdivision (h), which states amount “shall” be
awarded].)
       Here, it is undisputed Balling and Laserna each had
separate property in excess of $36,000 at the time the petition for
summary dissolution was filed; thus, the couple did not qualify
for a summary dissolution judgment under section 2400,
subdivision (a)(7). Accordingly, pursuant to the unambiguous
language of section 2405, subdivision (b), the court must set aside
the judgment “regarding all matters except the status of the
marriage.” The family court erred by failing to follow this
statutory mandate.6
       Chocqueuse’s final argument, that Balling cannot show she
was prejudiced by any failure of Laserna to disclose assets
because the family court has no jurisdiction to apportion assets
located in Colombia, ignores the statutory remedies available to
Balling. In addition to a set-aside of the judgment, Balling may
be entitled to recover 50 percent of the value of any undisclosed
community asset. (See § 1101, subd. (g).)


6      As for the remaining statutes potentially applicable to the
facts as alleged by Balling, it is disputed whether Laserna
breached his fiduciary duties of disclosure pursuant to
section 1101 and failed to make disclosures pursuant to
section 2104 or whether there were any community assets. If the
family court were to find any of these circumstances had been
proved, then it must impose the corresponding remedies
mandated by sections 1101, 2107 and 2556, unless an articulated
exception applies.




                                17
                           DISPOSITION
       The order denying the request for order to set aside the
judgment of dissolution is reversed. On remand the family court
shall, pursuant to section 2405, set aside the January 21, 2009
judgment of dissolution except as to the status of the marriage.
The court shall conduct all necessary further proceedings not
inconsistent with this opinion.




                                         PERLUSS, P. J.

We concur:



             FEUER, J.



             DILLON, J.*




*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               18